Name: Commission Regulation (EEC) No 4140/87 of 9 December 1987 determining the conditions of entry of bolting cloth, not made up, under subheading 5911 20 00 of the combined nomenclature
 Type: Regulation
 Subject Matter: research and intellectual property;  tariff policy;  leather and textile industries
 Date Published: nan

 31 . 12 . 87No L 387 / 74 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 4140 / 87 of 9 December 1987 determining the conditions of entry of bolting cloth , not made up, under subheading 5911 20 00 of the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( x ), and in particular Article 11 thereof, Whereas Council Regulation (EEC) No 950 / 68 of 28 June 1968 , on the Common Customs Tariff ( 2 ), as last amended by Regulation (EEC) No 3529 / 87 ( 3 ), established the Common Customs Tariff on the basis of the nomenclature of the Convention of 15 December 1950 concerning the nomenclature to be used for the classification of goods in customs tariffs ; Whereas , on the basis of Council Regulation (EEC ) No 97 / 69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC) No 2055 / 84 ( s ), Commission Regulation (EEC ) No 1537 / 77 ( 6 ), determined the conditions of entry of bolting cloth , not made up , under subheading 59.17 B of the Common Customs Tariff; Whereas Regulation (EEC) No 2658 / 87 has repealed and replaced , on the one hand , Regulation (EEC) No 950 / 68 in adopting the new tariff and statistical nomenclature ( combined nomenclature ) based on the International Convention on the Harmonized Commodity Description and Coding System and , on the other hand , Regulation (EEC) No 97 / 69 ; whereas it is consequently appropriate , for reasons of clarity , to replace Regulation (EEC) No 1537 / 77 by a new regulation taking over the new nomenclature as well as the new legal base ; Whereas Regulation (EEC ) No 2658 / 87 refers under subheading 5911 20 00 of the combined nomenclature to bolting cloth , whether or not made up ; Whereas entry of bolting cloth , not made up , under this subheading is subject to conditions laid down in the relevant Community provisions ; whereas , in order to ensure uniform application of the combined nomenclature , provisions specifying those conditions must be laid down; Whereas , in order to achieve the objective in view , marking in accordance with precise technical instructions need be the only condition ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee , HAS ADOPTED THIS REGULATION: Article 1 The entry of bolting cloth , not made up , under subheading 591 1 20 00 of the combined nomenclature shall be subject to the condition that it is marked in the manner shown in the Annex . Article 2 Regulation (EEC ) No 1537 / 77 is hereby repealed . Article 3 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission COCKFIELD Vice-President H OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . (  3 ) OJ No L 336 , 26 . 11 . 1987 , p. 3 . ( 4 ) OJ No L 14 , 21 . 1 . 1969 , p. 1 . ( 5 ) OJ No L 191 , 19 . 7 . 1984 , p . 1 . ( «) OJ No L 171 , 9 . 7 . 1977 , p . 15 . 31 . 12 . 87 Official Journal of the European Communities No L 387 / 75 ANNEX Marking of bolting cloth , not made up A mark consisting of a rectangle and its diagonals must be reproduced at regular intervals along both edges of the fabric  without encroaching on the selvedges  in such a way that the distance between two consecutive marks , measured between the adjacent ends , of the rectangles , is not more than one metre and that the marks on one edge are staggered so as to be halfway between those on the other edge ( the centre of each markmust be equidistant from the centre of the two nearest marks on the opposite edge). Each mark is to be so positioned that the long sides of the rectangle are parallel to the warp of the fabric ( see sketch below). The thickness of the lines forming the sides of the rectangle must be 5 mm, and that of the diagonals 7 mm . The rectangle measured from the outer edge of the lines must be at least 8 cm in length and 5 cm in width . The marks must be printed in a single colour contrasting with the colour of the fabric and must be indelible .